Alexander, J.
(dissenting) — In my view, RCW 46.20-.265(1) does not apply to Brett Davis. I reach that conclusion because Davis is not a juvenile. He, therefore, should not be deprived of his license to drive due to his conviction for possession of marijuana. Because the majority concludes otherwise, I dissent.
As the majority observes, RCW 46.20.265(1) gives the Department of Licensing (Department) the authority to revoke the driving privileges of “a juvenile” when the Department receives notice from a court “pursuant to RCW 69.50.420(1).” Majority op. at 961. Here, the Department received notice from the Grant County District Court that 19-year-old Brett Davis had pleaded guilty to a charge of possession of marijuana. Based on that information, the Department suspended Davis’s driving privilege. A Grant County superior court judge, thereafter, permanently enjoined the Department from suspending Davis’s driver’s license, concluding that the Department did not have authority to revoke Davis’s license because Davis was over the age of 17 and was not, therefore, a juvenile. In my view, the trial court was on firm ground in entering the injunction and the Court of Appeals erred in setting it aside.
As the experienced trial judge observed in his comprehensive memorandum opinion, the statute which provides for the revocation of driver’s licenses, RCW 46.20.265, unambiguously provides that the license of a “juvenile” shall be revoked when the Department receives notice from a court that the juvenile has committed any of certain offenses, *978including possession of marijuana. Unfortunately, the term “juvenile” is not defined in Title 46 RCW It is defined only in Title 13 RCW as “any individual who is under the chronological age of eighteen years and who has not been previously transferred to adult court.” RCW 13.40.020(14). The trial court concluded that when the Legislature used the term “juvenile” in RCW 46.20.265 it meant a juvenile as defined in Title 13 RCW. The trial court so concluded despite taking note of the Department’s argument that the Legislature meant the word “juvenile” to mean a “minor” rather than a juvenile as defined in the Juvenile Justice Act of 1977, because RCW 69.50.420(1) requires courts to notify the Department of violations of the chapter by a “juvenile thirteen years of age or older and under the age of twenty-one.” The trial court observed that it could find “no support in law or common usage for the proposition that ‘juvenile,’ as that term was used in 1988 or 1989, could reasonably be interpreted to mean ‘persons under 21.’ ” Pet. for Review, Mem. op., at A-16. It went on to say “[b]ut even if it reasonably could be given such meaning because of its juxtaposition with the phrase ‘under the age of 21,’ that would only result in RCW 69.50.420 being construed to require a court to send the ‘triggering notice’ to DOL.” Pet. for Review, Mem. op., at A-16. With those views I concur.
Unfortunately, the majority pays little heed to the plain language of RCW 46.20.265(1), the statute which provides for revocation of driving privileges. If it had fully heeded the plain language of that statute it would not have reached the conclusion it did. Indeed, I suspect that many readers of the majority opinion will be bemused when they learn that the word “juvenile” does not have the well-known meaning given to it in the Juvenile Justice Act of 1977— “any individual who is under the chronological age of eighteen years.” RCW 13.40.020(14). Any such bewilderment will be understandable in light of the fact that this court fairly recently looked at RCW 46.20.265, and twice indicated that the term “juvenile” had the meaning given to the term in RCW 13.40.020(14). State v. Shawn P., 122 Wn.2d *979553, 559 n. 16, 564 n.39, 859 P.2d 1220 (1993). To say the least, it is confusing for this court to now say something very different—that the term “juvenile,” as used in RCW 46.20.265(1), includes within its sweep persons over age 17. While I think it is reasonable to speculate that the reference to juveniles between ages 18 and 21 in RCW 69.50-.420(1) came about simply as a result from less than careful legislative drafting, I have no trouble concluding that the Legislature did not intend to expand the definition of “juvenile” as that term is used in RCW 46.20.265(1).
Finally, while I agree with the majority that RCW 69.50.420(1) unambiguously refers to a “juvenile thirteen years of age or older and under the age of twenty-one,” I am satisfied that the effect of the statute is merely to require courts to send a notice to the Department. The majority’s concern that the Department would not be able to act on the report if the word “juvenile” is given its generally accepted meaning is really immaterial since we are dealing here with unambiguous statutes. We, therefore,, need not engage in construing them. See Vita Food Prods., Inc. v. State, 91 Wn.2d 132, 587 P.2d 535 (1978).
Johnson, Madsen, and Sanders, JJ., concur with Alexander, J.